Citation Nr: 1532204	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a knot on the forehead.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a higher initial rating for a low back disability, currently rated as 40 percent disabling.

6.  Entitlement to a higher initial rating for allergic rhinitis, currently rated as noncompensable.

7.  Entitlement to an increased rating for a neck disability, currently rated as 60 percent disabling.
8.  Entitlement to an increased rating for headaches, currently rated as noncompensable.

9.  Whether the rating for hemorrhoids was properly reduced from 10 percent to noncompensable.

10.  Entitlement to an increased rating for hemorrhoids, previously rated as 10 percent disabling.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The  issue of whether there was clear and unmistakable error (CUE) in a March 2005 Board decision that denied entitlement to service connection for the disability is the subject of a separate Board decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The March 2007 rating decision denied the Veteran's claims for an increased rating for a neck disability and headaches, as well as his claims for service connection for a knot on the forehead and right ankle disability (on the basis that new and material evidence had not been submitted regarding the claim).  The Veteran perfected an appeal for these issues in September 2008, and they were certified to the Board in March 2014.

The November 2009 rating decision granted the Veteran's claim for service connection for a back disability and assigned a 40 percent rating, as well as his claim for allergic rhinitis, assigning a noncompensable rating.  The decision denied entitlement to service connection for peripheral neuropathy of the right lower extremity, as well as herpes simplex, type II, on the basis that new and material evidence had not been submitted regarding the claim.  The decision also reduced the rating for the Veteran's service-connected hemorrhoids from 10 percent to noncompensable, effective December 1, 2009, even though he was seeking an increased rating for the disability.  The Veteran filed a timely appeal.  

The Veteran's claim of entitlement to service connection for a right ankle disability is subject to a final March 2005 Board decision.  Thus, the Veteran is required to present new and material evidence to reopen this claim.

It should also be noted that a February 2015 rating decision changed the characterization of the Veteran's back disability from degenerative joint disease of the lumbar spine to intervertebral disc syndrome, but maintained the initial 40 percent rating assigned to the disability.  As the Veteran expressed disagreement with the initial rating for his back disability, the issue remains on appeal despite the recharacterization by the AOJ.  

The issue of entitlement to TDIU is also included in the present appeal, as a claim for an increased rating encompasses a claim for TDIU when the record includes evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a left thumb disability and right hip disability, claimed as secondary to the service-connected back disability were raised in September 2011 and March 2015 statements, but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for peripheral neuropathy of the right lower extremity and a right ankle disability; a higher initial rating for a back disability and allergic rhinitis; an increased rating for headaches, hemorrhoids, and a neck disability; and TDIU are REMANDED to the agency of original jurisdiction (AOJ) portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Evidence received since the Board's March 2005 decision denying entitlement to service connection for right ankle disability due to a lack of new and material evidence pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran incurred a knot on his forehead during active military service.

3.  The AOJ reduced a 10 percent rating for hemorrhoids that had been in place for more than five years to a noncompensable rating on the basis of one examination without consideration of prior examinations, complaints of increased symptomatology, or whether any demonstrated improvement in the disability was reasonably certain to be maintained under the ordinary conditions of life.





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  The criteria for service connection for a knot on the forehead have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The reduction in rating for hemorrhoids was void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence- Right Ankle Disability

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1105 (2014).  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

New evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Ultimately, the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence and suggest "enabling rather than precluding reopening."  Id.

In March 2005, the Board found reopening of the Veteran's claim of entitlement to service connection for a right ankle disability was not warranted because he had not presented evidence of a chronic right ankle disability, which was the basis for the prior denial.  A June 2009 VA treatment records indicates the Veteran has chronic right ankle pain and swelling.  This record also indicates the Veteran has a knot on his right ankle, which was also noted in his service treatment records.  This evidence was not of record at the time of the Board's March 2005 decision.  It pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, as it triggers VA's duty to provide an examination.  See Shade, 24 Vet. App. at 118-19.  Therefore, reopening of the Veteran's claim of entitlement to service connection for a right ankle disability is warranted.  

Entitlement to Service Connection for a Knot on the Forehead

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Notes in the Veteran's service treatment records establish he hit his forehead on the ground during basic training and began experiencing chronic headaches in the frontal lobe region as a result.  He claims this in-service injury also caused of knot to develop on his forehead that has grown in size over the years and recently become painful.  The existence of this knot was confirmed by a VA physician in January 2009, who examined the Veteran and noted an eight millimeter focus of cortical thickening affecting the outer right frontal bone.  

The symptomatology described by the Veteran is capable of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled in part on other grounds Walker v. Shinseki, 706 F.3d 1331 (Fed. Cir. 2012)).  Since a knot on the forehead is capable of lay observation, the Veteran's credible statements are also competent to establish the in-service incurrence of the disability and provide sufficient support for his claim of service connection.  See Barr, 21 Vet. App. at 307 (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Thus, entitlement to service connection for a knot on the forehead is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Propriety of the Rating Reduction for Hemorrhoids

The Veteran was awarded a 10 percent rating for hemorrhoids, effective September 7, 1995.  The November 2009 rating decision purported to reduce the rating to noncompensable, effective December 1, 2009, based on the results of a July 2009 VA examination for the Veteran's increased rating claim.  The 10 percent rating was in effect for more than five years.  Such disabilities are considered "stabilized", and VA regulations require a high degree of accuracy in decisions reducing such ratings.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Therefore, the reduction must comply with the provisions of 38 C.F.R. § 3.344(a)-(b).  

It is well established that failure of the AOJ to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in reduction cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath, 1 Vet. App. at 596 (1991).  If a reduction is made without observance of the applicable regulations, the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Here, the reduction of the Veteran's 10 percent rating for hemorrhoids to a noncompensable rating was not in accord with 38 C.F.R. § 3.344(a), which states ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the condition.  See Karnas v. Derwinski, 1 Vet.App. 308, 310-11 (1991).  

The AOJ did not address the Veteran's prior examinations or complaints of increased symptomatology in its decision to reduce the Veteran's rating for hemorrhoids.  See Brown v Brown, 5 Vet. App. 413, 420 (1993) (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant).  Furthermore, there must be a finding that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  There was no such finding in this case.  

It is clear from the record that the AOJ did not consider the provisions of 38 C.F.R. § 3.344 in its decision to reduce the rating for the Veteran's hemorrhoids.  Accordingly, the reduction was void ab initio.  The 10 percent rating is restored.


ORDER

The Veteran's claim of entitlement to service connection for a right ankle disability is reopened.

Entitlement to service connection for a knot on the forehead is granted.  

Entitlement to a 10 percent rating for hemorrhoids is restored.


REMAND

The RO apparently construed the Veteran's November 2009 Notice of Disagreement (NOD) as limiting his appeal to the issue of service connection for herpes simplex, type II, to include whether new and material evidence had been submitted regarding the claim, as it was the only issue certified to the Board from the November 2009 decision.  However, the record is clear that the Veteran did not intend to limit his appeal, as his December 2012 substantive appeal lists several of the issues addressed by the November 2009 decision as remaining on appeal.  Although the Veteran offered specific arguments with respect to his claim for service connection for herpes simplex, type II, in his NOD, a liberal reading of the document suggests dissatisfaction with the entirety of the November 2009 decision.  See Palmer v. Nicholson, 21 Vet. App. 434 (2007).  Therefore, all of the issues addressed by the November 2009 are included in the present appeal.  

Therefore, several issues on appeal have not been addressed in a SOC, to include service connection for peripheral neuropathy of the right lower extremity, a higher initial rating for a back disability and allergic rhinitis, and an increased rating for hemorrhoids.  The Board is required to remand these issues so that a SOC can be promulgated.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The November 2009 VA examination regarding service connection for peripheral neuropathy of the right lower extremity is inadequate to make an informed decision on the Veteran's claim.  VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  The Board is required to reject an insufficiently detailed medical opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, a new examination should be provided with respect to the service connection claim for that disability.  

The record also indicates the Veteran has applied for disability benefits with the Social Security Administration (SSA).  There is no indication in the claims file that any records have been sought from that agency.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These records are relevant to all claims on appeal.

Additionally, the Veteran should be afforded an examination with regard to his claim of entitlement to service connection for a right ankle disability.  VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The issue of entitlement to TDIU is remanded, as it is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case regarding the claims for service connection for peripheral neuropathy of the right lower extremity, a higher initial rating for a back disability and allergic rhinitis, and an increased rating for hemorrhoids.  

2.  Obtain decisions and records considered with regard to the Veteran's applications for SSA disability benefits.

3.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that he has a currently diagnosed right ankle disability that is the result of an in-service injury.

4.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that he has a diagnosis of peripheral neuropathy that is due to an in-service injury or proximately due to, or aggravated by, a service-connected disability, to include his service-connected neck and back disabilities.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the disability prior to aggravation.  

5.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner must provide reasons for the opinion provided.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


